Citation Nr: 1826508	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-32 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent and an evaluation in excess of 20 percent from June 16, 2017 for cervical spine strain with degenerative disc disease.

2.  Entitlement to an initial evaluation in excess of 10 percent and an evaluation in excess of 20 percent from June 16, 2017 for thoracolumbar spine strain.

3.  Entitlement to an initial evaluation in excess of 10 percent for residuals of traumatic brain injury.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services




WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Banks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1991 to April 2011.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  A Decision Review Officer (DRO) hearing was conducted in May 2017.

The issue of entitlement to an initial evaluation in excess of 10 percent for residuals of traumatic brain injury is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of the evidence indicates that the Veteran has not, at any point during the period on appeal, had pain-free forward flexion of the cervical spine limited to 15 degrees or less or ankylosis of his cervical spine, and there is also no indication of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; however, the symptoms have been relatively consistent throughout. 

2.  The preponderance of the evidence indicates that the Veteran has not, at any point during the period on appeal, had ankylosis of his thoracolumbar spine, and there is also no indication of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months; however, there is evidence showing only 5 degrees of pain-free flexion.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 20 percent for cervical spine strain with degenerative disc disease prior to June 16, 2017 have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2017).

2.  The criteria for a disability rating in excess of 20 percent for cervical spine strain with degenerative disc disease have not been met during any portion of the period on appeal.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2017).

3.  The criteria for a disability rating of 40 percent for thoracolumbar spine strain have been met for the entire period on appeal.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

II.  Relevant Laws and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C. § 1155; 38 C.F.R. § 4.1.  In cases in which a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the appeal.  See generally Fenderson v. West, 12 Vet. App. 119 (1999).  Where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

When assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when the symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

Under the General Rating Formula, a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, a vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent evaluation is warranted for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine at 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is assigned for unfavorable ankylosis of the entire thoracolumbar spine. A 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine.  Separate evaluations may be assigned for associated objective neurologic abnormalities.  See 38 C.F.R. § 4.71a, DCs 5235-5243.  

Intervertebral disc syndrome (IVDS) may be evaluated under the General Rating Formula or under the IVDS Formula whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  38 C.F.R. § 4.71a, General Rating Formula, Note (6).  Under the IVDS Formula, a 10 percent rating is assigned for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent rating is assigned for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent disability rating is assigned for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent disability evaluation is assigned for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

III.  Cervical Spine Condition

The Veteran claims entitlement to an increased evaluation of his cervical spine strain with degenerative disc disease (cervical spine condition).  It is currently rated as 10 percent disabling from May 1, 2011 and 20 percent disabling from June 16, 2017 under DC 5237 of the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  See 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5237.  

Preliminarily, the Board finds that the currently assigned 20 percent evaluation should be assigned for the entire pendency of this appeal, after reviewing relevant evidence including VA examination reports from June 2011 and July 2017.  The Veteran has claimed that he has flare-ups that are irregular in frequency but occur about once every three months and are brought on by over-exertion of his neck muscles, in essence.  He claims that, during these flare-ups, his spinal range of motion is severely limited.  See Transcript of Hearing Before Decision Review Officer dated in May 2017 (DRO Hearing Transcript).  The Board finds that these flare-ups are essentially commensurate in degree to muscle spasm severe enough to result in an abnormal spinal contour and support a 20 percent evaluation for the entirety of the appeal period.  To this extent, the appeal is granted.

As to the question of whether an evaluation in excess of 20 percent is warranted, the Board notes that the Veteran has never been shown to have pain-free motion limited to 15 degrees or less, incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, or ankylosis.  Absent such findings, there is no basis for an increase in the 20 percent rating assigned for the underlying cervical spine evaluation.  

The remaining question for the Board is whether separate evaluations may be assigned for associated objective neurologic abnormalities.  At his May 2017 DRO hearing, the Veteran noted cervical spine pain radiating slightly into his shoulders.  However, his two VA examination reports are entirely negative for any associated objective abnormalities, upon objective examination.  There accordingly exists no basis for any separate evaluations for such abnormalities.  

IV.  Thoracolumbar Spine Condition

The Veteran also claims entitlement to an increased evaluation for his thoracolumbar spine strain (thoracolumbar spine condition).  It is currently rated as 10 percent disabling from May 1, 2011 and 20 percent disabling from June 16, 2017 under DC 5237 of the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  See 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5237. 

The Board has again focused attention on the VA examinations from June 2011 and July 2017, as well as the other relevant medical and lay evidence of record.  Of note to the Board is that, on examination in June 2011, the Veteran had flexion to 90 degrees, but with pain occurring at 5 degrees of motion.  As to whether the July 2017 VA examination showed improvement, flexion was noted to only 50 degrees; pain was shown on forward flexion, but the examination does not specify at what point the pain began.  It is the finding of the Board that the Veteran has not been conclusively shown to have more than 5 degrees of pain-free flexion of the thoracolumbar spine.  Accordingly, the Board will resolve all doubt in the Veteran's favor and assign a 40 percent evaluation for the entire pendency of this appeal.  This represents a partial grant in this appeal, and the highest possible evaluation based upon limitation of motion and the considerations under 38 C.F.R. §§ 4.40 and 4.45.

The remaining bases for an even higher evaluation include ankylosis and incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  These have not been shown upon examination or elsewhere, and there is accordingly no basis for an evaluation in excess of 40 percent for the underlying thoracolumbar spine disorder in this case.

The remaining question for the Board is whether separate evaluations may be assigned for associated objective neurologic abnormalities.  The Veteran's two VA examination reports, however, are entirely negative for any associated objective abnormalities, upon objective examination.  There accordingly exists no basis for any separate evaluations for such abnormalities.  

V.  Additional Considerations

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  Notably, the evidence and contentions of record do not suggest that the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has been raised in this case.  Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

A disability rating of 20 percent for cervical spine strain with degenerative disc disease prior to June 16, 2017 is granted, subject to the laws and regulations governing the payment of monetary benefits.

A disability rating in excess of 20 percent for cervical spine strain with degenerative disc disease is denied for the period beginning June 16, 2017.

A disability rating of 40 percent for thoracolumbar spine strain is granted for the entire pendency of this appeal, subject to the laws and regulations governing the payment of monetary benefits.




REMAND

The Veteran also claims entitlement to an initial evaluation in excess of 10 percent for residuals of a traumatic brain injury (TBI).  A March 2011 VA examiner diagnosed the Veteran with a TBI with residual headaches, decreased memory and speech abnormalities.  The examiner stated that the Veteran was currently suffering from residuals of his TBI including headaches, "damage to the cranial nerves,  namely for hearing," and speech and communication problems.  A June 2017 VA examiner, however, determined that the Veteran has never had a TBI.  This June 2017 VA examination is obviously in conflict with the March 2011 VA examination findings, and the June 2017 examiner indicated that he/she did not review the Veteran's entire claims file.  In fact, in noting the evidence that was reviewed, the examiner did not indicate that the Veteran's service treatment records (STRs) or the March 2011 VA examination were reviewed, and both of those pieces of evidence indicate that the Veteran did indeed incur a TBI.  The examiner also did not indicate that certain contentions of the Veteran's were considered.  Furthermore, the rationale for the finding that the Veteran has never suffered from a TBI is scant.  Considering the conflict between these two examination opinions and the lack of review of the Veteran's claims file by the June 2017 examiner, the Board finds that a more thorough examination is required.  38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the complete updated VA and private records of all evaluations and treatment the Veteran received for his TBI.  As needed, signed release forms for private records should be obtained.  All requests for records and responses must be associated with the claims folder, pursuant to the provisions of 38 C.F.R. § 3.159(c).

2.  Afford the Veteran a VA TBI examination.  The examiner, who must review the claims file, is to be notified that the Veteran is, in fact, currently service connected for a TBI.  The appropriate Disability Benefits Questionnaire must be utilized by the examiner, and all indicated findings must be reported in detail.  

A complete rationale must be given for all opinions and conclusions expressed.  The examiner must consider the: Veteran's service treatment records, including the notation therein indicating that he sustained a TBI due to an a improvised explosive device (IED) incident in May 2010 while service in Afghanistan; the March 2011 VA examination indicating that the Veteran did sustain a TBI and was suffering from various residuals thereof at the time of that examination; and the Veteran's lay statements, including his claims that he has difficulty remembering things in the short term, difficulty concentrating, difficulty speaking, that he has become irritable with his family, that he has some visual spatial orientation deficits (for example, when he and his family go on vacation to Myrtle Beach, SC, he forgets part of his way and needs to use GPS, despite the fact that they have made the trip many times) and occasional headaches.  See, e.g., DRO Hearing Transcript dated in May 2017; VA Examination Opinion received in March 2011.

3.  After completing the above actions, and any other indicated development, the issue of entitlement to an initial evaluation in excess of 10 percent for residuals of traumatic brain injury must be readjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative, and after they have had an adequate opportunity to respond, the appeal must then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


